         Case 2:19-cv-00411-MJH Document 37 Filed 12/02/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RAPID SLICER, LLC                                                Civil Action No.
                              Plaintiff,
                                                                      19-411
v.
                                                                  (Judge Horan)

ART-HOUSE STORE, et al.,

                              Defendants.




                          NOTICE OF VOLUNTARY DISMISSAL



       PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff,

through undersigned attorneys, hereby gives notice of the voluntary dismissal with prejudice of

all claims against Defendant Lauraayerre Store with each party to bear its own attorneys’ fees,

costs, and expenses. The dismissed Defendant has neither answered Plaintiff’s Complaint nor

filed a responsive pleading. Accordingly, this Defendant may be voluntarily dismissed and

without a court order under Rule 41(a)(1)(A)(i).

/

/

/

/

/

/
        Case 2:19-cv-00411-MJH Document 37 Filed 12/02/19 Page 2 of 2



                                   Respectfully submitted,



Dated: December 3, 2019            /s/ Brian Samuel Malkin
                                   Stanley D. Ference III
                                   Pa. ID No. 59899
                                   courts@ferencelaw.com

                                   Brian Samuel Malkin
                                   Pa. ID No. 70448
                                   bmalkin@ferencelaw.com

                                   FERENCE & ASSOCIATES LLC
                                   409 Broad Street
                                   Pittsburgh, Pennsylvania 15143
                                   (412) 741-8400 – Telephone
                                   (412) 741-9292 – Facsimile

                                   Attorneys for Plaintiff




                                    -2-
